Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-10, 12-15, and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,874,548 to McGuffin.
Regarding Claim 1, McGuffin teaches an apparatus having a manifold having a plurality of tube sections [elements 52, 54, 56, 58a, 58b), a buoy system [equivalent to exterior floats 72a-b](col. 2, ln. 55-60, Fig. 1 & 3,  col. 3, ln. 63-57, and an air source configured to provide air to the manifold.  (McGuffin, col. 3, ln. 5-60, Fig. 3).  Because pressurized air is provided to the system, an air compressor is implied by the disclosure. (Id. at col. 3, ln. 40-50).
Regarding Claim 2, McGuffin teaches a main vertical tube section 50, coupled to a first horizontal tube 58a and a second horizontal tube 62. (Id at Fig. 4). 
Regarding Claim 3, the second horizontal tube includes an outlet to provide air into waste water. (Id. at col. 3, ln. 50-52)
Regarding Claim 4, the first and second lengths are not equal, with member 62 having a shorter length. (Id. at Fig. 3 & 8). 
Regarding Claim 9-10 and 12, a first and second buoy (72a-b) are coupled each other via a strut 74 and are coupled to the tube section.  (Fig. 3)
Regarding Claim 13, the system contains a series of struts (24a-d) coupling the buoy(s) and manifold. (Id. at fig. 5).   
Regarding Claim 14, an injection head is positioned beneath a surface of waste water and air is injected into said head. (Id. at col. 1, ln. 5-10 & ln. 31-39, Fig. 8).
Regarding Claim 15, compressed air is implied, adiabatic heating is expected as an inherent result of compression. (Id. at col. 3, ln. 41-52., Fig. 8). 
Regarding Claim 19, a second spray nozzle is positioned under the surface. (Id. at Fig. 8). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuffin as applied to claim 2 above, and further in view of ASSDA, 2016, Corrosion resistance in Marine Environments, https://www.assda.asn (retrieved 6/1/2021).
Regarding Claim 5, the foregoing reference does not teach that the apparatus is made out of stainless steel. However, ASSDA teaches that stainless steel is suited to marine environments, and that stainless steel has excellent ductility, good strength, non-magnetic properties, good weldability and very good corrosion resistance. (ASSDA, p. 3) It would have been obvious to the person of ordinary skill in the art at the time of filing to select stainless steel to manufacture the apparatus of McGuffin, in order to obtain the stated benefits of that material: suitability to marine environments, excellent ductility, good strength, non-magnetic properties, good weldability and very good corrosion resistance.
Claim 6, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuffin as applied to claim 1 and 14 above, and further in view of California Air Tools, Sound Proof Cabinet, 2015, https://www.californiaairtools.com (retrieved 6/1/2021).
Regarding Claim 6 and 8, the foregoing reference implies an air compressor, but does teach wherein the air compressor is located within a cabinet with an aperture through which a flexible hose extends.  However, California Air Tools teaches a cabinet having an aperture through which a flexible hose extends, and configured to house an air compressor. (California Air Tools, p. 1). It would have been obvious to the person of ordinary skill in the art at the time of filing to utilize such a cabinet to obtain the benefits of said cabinet: noise pollution abatement. (Id., p. 1). The cabinet has casters. (Id.) 
Regarding Claim 20, the combination of California Air Tools and McGuffin read on directing air through a cabinet into the injection head. (McGuffin, col. 3, ln. 41-44). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuffin and California Air Tools as applied to claim 6 above, and further in view of Das, et al., Design and Implementation of a PLC Based Screw Air Compressor for Industrial Applications, 2011, Proceedings of the International Conference of Engineering Research, Innovation, and Education 2011, CERIE 2011, pp 512-516.
Regarding Claim 7, the foregoing references are silent on the inclusion of a chimney configured to draw air into the cabinet for the air compressor.  However, Das teaches an industrial air compressor system, wherein a chimney (1) is utilized to provide an air inlet to the compressor. (Das, p. 513, Fig. 2). It would have been obvious to the person of ordinary skill in the art at the time of filing to utilize the chimney structure of Das in the present apparatus, so as to obtain the benefit of Das: implementation of air filtration upstream of the compressor wear surfaces. (Id.) 
Claim 11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuffin as applied to claim 1 and 14 above.
Regarding Claim 11, The foregoing references teach that the apparatus is designed to float, but does is silent on how much weight the first and second buoys are capable of supporting.  (McGuffin, col. 3, ln. 63-67). However, the person of ordinary skill in the art would be motivated to select buoys having sufficient buoyancy to support the weight of the floating platform, so as to allow the upper portion to remain out of the water as designed.  Such a person could select any value, to include 200 pounds, sufficient to cause the apparatus to float, and could determine a sufficient buoyant force through routine experimentation, including but not limited to weighing the floatation platform. 
Regarding Claim 16, although multiple injection nozzles are disclosed, the foregoing reference does not teach a first and second direction.  However, the person of ordinary skill in the art could have chosen any injection direction, as the relative weight of air or oxygen will cause these compounds to rise to the surface of the water. McGuffin further teaches an embodiment in which internal baffles direct the aerator flow in two directions. (Id. at fig. 9). The person of ordinary skill could have devised a similar flow pattern through the design decision to utilize directional nozzles rather than diverter structures as in Fig. 9.  
Regarding Claim 17, the air injection nozzles are oriented in a vertical rather than horizontal direction in the figures. (Id., Fig. 1-9). However, Fig. 9 teaches internal baffles which direct the flow into 
Regarding Claim 18, a limited number of spray patterns exist for nozzles: cone, jet, flat, and fog/misting.  The person of ordinary skill in the art at the time of filing could have selected any of the known solutions for spray patterns with a likelihood of success. That is, such a person would expect that any of the selected nozzles would successfully introduce air into a fluid medium. 
Conclusion
In view of the foregoing rejections, no Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DEREK N MUELLER/Primary Examiner, Art Unit 1772